       8:18-cv-00221-MDN Doc # 52 Filed: 06/05/20 Page 1 of 2 - Page ID # 195


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

SANDRA L. EDDY,

                            Plaintiff,                                                 8:18CV221

         vs.                                                                FOURTH AMENDED
                                                                         CASE PROGRESSION ORDER
BELLEVUE BERRY FARMS, INC.,
EDWARD A. SCHAEFER A TRUSTEE
LIVING TRUST, and DOES 1-5,

                            Defendants.

        This matter comes before the Court on the defendant’s Motion to Extend Deadlines
(Filing No. 51). After review of the motion, the Court finds good cause to grant the requested
extensions. Accordingly,

        IT IS ORDERED that the Motion to Extend Deadlines (Filing No. 51) is granted, and
the third amended final progression order is amended as follows:

               1)    The status conference scheduled for June 19, 2020, is cancelled. The trial and
                     pretrial conference will not be set at this time. A status conference to discuss
                     case progression, dispositive motions, the parties’ interest in settlement, and the
                     trial and pretrial conference settings will be held with the undersigned
                     magistrate judge on July 31, 2020, at 9:00 a.m. by telephone. Counsel shall use
                     the conferencing instructions assigned to this case to participate in the
                     conference.

               2)    The deposition deadline remains July 31, 2020.

               3)    The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the defendants:                   July 31, 2020
                            Plaintiff’s rebuttal:                 August 14, 2020

               4)    The deadline for filing motions to dismiss and motions for summary judgment
                     remains September 1, 2020.

               5)    The deadline for filing motions to exclude testimony on Daubert and related
                     grounds remains September 1, 2020.



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:18-cv-00221-MDN Doc # 52 Filed: 06/05/20 Page 2 of 2 - Page ID # 196


    6)    The parties shall comply with all other stipulations and agreements recited in
          their Rule 26(f) planning report that are not inconsistent with this order.

    7)    All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be
          considered absent a showing of due diligence in the timely progression of this
          case and the recent development of circumstances, unanticipated prior to the
          filing of the motion, which require that additional time be allowed.


 Dated this 5th day of June, 2020.
                                            BY THE COURT:

                                            s/Michael D. Nelson
                                            United States Magistrate Judge
